Citation Nr: 0524654	
Decision Date: 09/09/05    Archive Date: 09/21/05

DOCKET NO.  02-19 657	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Boston, 
Massachusetts


THE ISSUE

Entitlement to service connection for asbestosis.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

A. Contreras, Associate Counsel




INTRODUCTION

The veteran served on active duty from April 1953 to January 
1955.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a July 2002 decision by the Department 
of Veterans Affairs (VA) Regional Office (RO) in Boston, 
Massachusetts.

In June 2004, the Board remanded the veteran's claim for 
further development.


FINDING OF FACT

Asbestosis was not present in service and is not 
etiologically related to service.


CONCLUSION OF LAW

Asbestosis was not incurred in or aggravated by the veteran's 
active military service.  38 U.S.C.A. § 1110 (West 2002); 38 
C.F.R. § 3.303 (2004).


REASONS AND BASES FOR FINDING AND CONCLUSION

The Veterans Claims Assistance Act of 2000 (VCAA), codified 
at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 
(West 2002), and regulations implementing the VCAA, codified 
at 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326 (2004), 
provide that VA will assist a claimant in obtaining evidence 
necessary to substantiate a claim but is not required to 
provide assistance to a claimant if there is no reasonable 
possibility that such assistance would aid in substantiating 
the claim.  They also require VA to notify the claimant and 
the claimant's representative, if any, of any information, 
and any medical or lay evidence, not previously provided to 
the Secretary that is necessary to substantiate the claim.  
As part of the notice, VA is to specifically inform the 
claimant and the claimant's representative, if any, of which 
portion, if any, of the evidence is to be provided by the 
claimant and which part, if any, VA will attempt to obtain on 
behalf of the claimant.  In addition, VA must also request 
that the claimant provide any evidence in the claimant's 
possession that pertains to the claim.  

The Board also notes that the United States Court of Appeals 
for Veterans Claims (Court) has held that the plain language 
of 38 U.S.C.A. § 5103(a) (West 2002), requires that notice to 
a claimant pursuant to the VCAA be provided "at the time" 
that, or "immediately after," VA receives a complete or 
substantially complete application for VA-administered 
benefits.  Pelegrini v. Principi, 18 Vet. App. 112, 119 
(2004).  The Court further held that VA failed to demonstrate 
that, "lack of such a pre-AOJ-decision notice was not 
prejudicial to the appellant, see 38 U.S.C. § 7261(b)(2) (as 
amended by the Veterans Benefits Act of 2002, Pub. L. No. 
107-330, § 401, 116 Stat. 2820, 2832) (providing that "[i]n 
making the determinations under [section 7261(a)], the Court 
shall . . . take due account of the rule of prejudicial 
error")."  Id. at 121.  

The veteran's claim was received in April 2002.  In a July 
2002 letter, the RO informed the veteran of the evidence and 
information that he should submit to substantiate his claim.  
Later in July 2002, the RO denied the veteran's claim.

In October 2002, the RO sent a letter to the veteran 
informing him of the evidence necessary to substantiate his 
claim, the evidence and information required of him, and the 
assistance that VA would provide to obtain evidence on his 
behalf.  Although it did not specifically inform him that he 
should submit any pertinent evidence in his possession, it 
informed him of the evidence that would be pertinent and that 
he should either submit that evidence or provide VA with the 
information and authorization necessary for VA to obtain the 
evidence on his behalf.  Therefore, the Board believes that 
the veteran was on notice of the fact that he should submit 
any pertinent evidence in his possession.  Moreover, there is 
no doubt that his representative is aware that the veteran 
should submit any pertinent evidence in his possession.

Moreover, the veteran's service medical records and all 
identified pertinent post-service medical records have been 
obtained, as have pertinent records in the possession of the 
Social Security Administration.  In addition, the veteran has 
been afforded a VA examination to determine the etiology of 
his asbestosis and the veteran has submitted a private 
medical opinion in support of his claim.  Neither the veteran 
nor his representative has identified any outstanding 
evidence that could be obtained to substantiate the claim.  
The Board is also unaware of any such evidence.

Following the provision of the required notice and completion 
of all indicated evidential development, the Appeals 
Management Center readjudicated the veteran's claim in May 
2005.  There is no indication or reason to believe that the 
ultimate decision of the agency of original jurisdiction on 
the merits of the claim would have been different had the 
claim not been initially adjudicated prior to the provision 
of complete VCAA notice.  

In sum, the Board is satisfied that the RO and the Appeals 
Management Center have complied with the notice and duty to 
assist requirements of the VCAA and the implementing 
regulations and that any procedural errors in the development 
and consideration of the claim were insignificant and non 
prejudicial to the veteran.  See Bernard v. Brown, 4 Vet. 
App. 384 (1993).

Accordingly, the Board will address the merits of the claim. 


Factual Background

The veteran's DD 214 indicates that his most significant duty 
assignment was file clerk, with the 87th Infantry Regiment, 
at Fort Riley, Kansas.

The veteran's service medical records show no clinical 
evidence of asbestosis.  The veteran was seen at the 
dispensary in May 1953 for a cold.  The report of a January 
1955 separation examination is negative for any pertinent 
complaint and shows that his lungs were found to be normal on 
physical and X-ray examinations.  

The report of a March 1956 VA examination indicates that the 
veteran's lungs were clear and resonant.  X-ray findings were 
normal.  Bronchitis was diagnosed by history only.

A January 1956 statement from a former military medical 
officer is to the effect that the veteran was treated at Ft. 
Riley, Kansas between 1953 and 1955 for bronchial asthma.  
Two statements from fellow servicemen are to the effect that 
the veteran was treated for bronchial problems during 
service.

A January 1956 private medical statement is to the effect 
that the veteran was treated for an acute bronchial condition 
complicated with an asthmatic attack in March 1955.

A Massachusetts General Hospital medical evaluation report, 
dated in June 1987, indicates that the veteran denied any 
exposure to asbestos in service, from 1953 to 1955.  He 
reported that he was an electrician from 1957 to the present, 
and he "cut and installed asbestos wrapped cable and wires 
off and on during [his] whole work time until a few years 
ago."  He reported that he worked near pipe coverers who 
were using or removing asbestos, and worked near pipe 
fitters, plumbers, and steamfitters who were repairing pipes 
covered with asbestos.  The veteran was examined.  The 
diagnosis was bilateral pleural plaques that were most likely 
caused by past asbestos exposure, also known as pleural 
asbestosis.  

A Massachusetts General Hospital medical evaluation report, 
dated in November 1991, indicates that the veteran was seen 
for follow-up of his asbestos-related pleural disease.  Chest 
X-ray revealed no increase in the pleural scarring compared 
with past X-rays from 1987.

A private medical report, dated in June 1993, indicates that 
the veteran reported that from 1957 to 1991, he was an 
electrician.  He stated that he would cut and install 
asbestos wrapped cables and wires intermittently, he worked 
near pipe coverers who used or removed asbestos, and worked 
near pipe fitters, plumbers, and steamfitters who repaired 
pipes covered with asbestos.  The veteran was examined.  The 
examiner stated that in his medical opinion, the veteran 
suffered from chronic obstructive pulmonary disease, chronic 
bronchitis, and had pleural asbestosis.  

A November 1993 Massachusetts General Hospital discharge 
summary indicates that the veteran had asbestosis.

In March 1994, the Social Security Administration found the 
veteran entitled to disability benefits based on a 
combination of severe impairments that precluded him from 
performing any substantial gainful activity.  

In an April 2002 statement, the veteran stated that he was 
exposed to asbestos while on active duty, from April 1953 to 
January 1955.  He stated that he was exposed to asbestos 
while on active reserve status from June 1956 to July 1957, 
and from April 1974 to April 1975.  He stated that there was 
asbestos in the barracks, barracks boiler room, kitchen, hot 
air heating systems, mess halls, toilet areas, tanks, 
Emergency Generator Rooms, areas where piping work had 
occurred, and on cables attached to field generators.  

After the case was received at the Board, the veteran 
submitted a June 2004 statement from a private physician.  He 
waived his right to have this evidence initially considered 
by the RO.  In the statement, the physician indicated that 
the veteran's records were reviewed.  The examiner stated 
that the veteran had occupational exposure to asbestos from 
1957 to 1961, when he worked as an apprentice electrician, 
and from 1961 until he retired, during which time he worked 
as a journeyman electrician.  The examiner noted that on 
evaluation in June 1987, the veteran had denied any exposure 
to asbestos in service, from 1953 to 1955.  The examiner 
stated that the veteran was presently offering a detailed 
history of in-service exposure to asbestos.  The examiner 
opined that if the history of asbestos exposure that the 
veteran was currently claiming was accurate, then his 
exposure to asbestos while in the service would contribute to 
the development of the asbestos-related pleural disease seen 
in his later years.  

The report of a July 2004 VA examination indicates that the 
veteran stated that while in the service, he was exposed to 
asbestos in barracks that contained insulated pipes.  He 
stated that he did not work directly with asbestos in any 
way.  He reported that following discharge from the service, 
he worked as an electrician, and worked in the proximity of 
cables that had asbestos.  It was noted that according to the 
veteran's records, he worked near asbestos application and 
removal.  He reported that he discontinued his asbestos 
exposure in 1964, but continued to work as an electrician 
until his retirement in 1991.  He reported a history of a 
chronic cough since his discharge from service, which had 
been associated in recent years with progressive shortness of 
breath.  He was admitted to Massachusetts General Hospital in 
1987 for hemoptysis, and at that time, pleural plaques were 
seen.  No other cause was found for the hemoptysis.  
Following the examination, the pertinent impression was 
asbestosis, by history.  The examiner stated that the 
veteran's asbestosis appeared to be related to his work 
exposure as an electrician.  It was noted that there was no 
documented service-related exposure to asbestos.  The 
examiner noted that in his opinion, being in buildings where 
asbestos piping is present does not represent an adequate 
exposure to explain his current asbestosis.

Principles of Service Connection

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by active 
duty or active duty for training.  38 U.S.C.A. §§ 101, 106, 
1110, 1131 (West 2002); 38 C.F.R. §§ 3.6, 3.303 (2004). 

Service connection may be granted for any disease initially 
diagnosed after service, when all the evidence, including 
that pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d).

In McGinty v Brown, 4 Vet. App. 428 (1993), the Court, noting 
the absence of specific statutory or regulatory guidance 
regarding claims for service connection for residuals of 
asbestos exposure, observed that some guidelines for 
compensation claims based on asbestos exposure were published 
in DVB Circular 21-88-8, dated May 11, 1998.  The DVB 
Circular was subsequently rescinded, and its basic guidelines 
are now incorporated in Veterans Benefits Administration 
(VBA) Adjudication Procedure Manual M21-1 (M21-1), Part VI, 
para. 7.21 (January 31, 1997).

These guidelines note that inhalation of asbestos fibers can 
produce fibrosis and tumors, that the most common disease is 
interstitial pulmonary fibrosis (asbestosis), and that the 
fibers may also produce pleural effusions and fibrosis, 
pleural plaques, mesotheliomas of pleura and peritoneum, lung 
cancer, cancers of the gastrointestinal tract, cancers of the 
larynx and pharynx, and cancers of the urogenital system 
(except the prostate).  See M21-1, Part VI, 7.21(a), p. 7-IV- 
3; see also Ennis v. Brown, 4 Vet. App.523 (1993).  It is 
noted that persons with asbestos exposure have an increased 
incidence of bronchial, lung, pharyngolarygneal, 
gastrointestinal, and urogenital, and that the risk of 
developing bronchial cancer is increased in current cigarette 
smokers who had asbestos exposure.  Id.

It is also noted that the latency period for asbestos-related 
diseases varies from 10 to 45 or more years between first 
exposure and development of the disease, that an asbestos-
related disease can develop from brief exposure to asbestos, 
and that there is a prevalence of asbestos-related disease 
among shipyard workers since asbestos was used extensively in 
military ship construction.  M21-1, Part VI, 7.21(b), p. 7- 
IV-3 (January 31, 1997).

More recently, the Court has held that "neither Manual M21-1 
nor the Circular creates a presumption of exposure to 
asbestos solely from shipboard service.  Rather, they are 
guidelines which serve to inform and educate adjudicators as 
to the high exposure to asbestos and the prevalence of 
disease found in insulation and shipyard workers and they 
direct that the raters develop the record; ascertain whether 
there is evidence of exposure before, during, or after 
service; and determine whether the disease is related to the 
putative exposure."  Dyment v. West, 13 Vet. App. 141 
(1999); see also, Nolen v. West 12 Vet. App. 347 (1999); 
VAOGCPREC 4-2000.

The Court has held that while a layperson is competent to 
testify as to facts within his own observation and 
recollection, such as visible symptoms, a lay party, such as 
the veteran, is not competent to provide probative evidence 
as to matters requiring 

expertise derived from specialized medical education, 
training or experience, such as matters relating to a 
diagnosis or medical causation.  See Espiritu v. Derwinski, 2 
Vet. App. 492 (1992).  

Except as otherwise provided by law, a claimant has the 
responsibility to present and support a claim for benefits 
under laws administered by the Secretary.  The Secretary 
shall consider all information and lay and medical evidence 
of record in a case before the Secretary with respect to 
benefits under laws administered by the Secretary.  When 
there is an approximate balance of positive and negative 
evidence regarding any issue material to the determination of 
a matter, the Secretary shall give the benefit of the doubt 
to the claimant. 38 U.S.C.A. § 5107 (West 2002); see also 
Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).  To deny a 
claim on its merits, the evidence must preponderate against 
the claim.  Alemany v. Brown, 9 Vet. App. 518, 519 (1996), 
citing Gilbert, 1 Vet. App. at 54.


Analysis

The veteran contends that his asbestosis is due to exposure 
to asbestos while in service.  

Despite the veteran's current assertion that he was exposed 
to asbestos during service, the service records do not 
contain any information that would tend to show that he was 
assigned duties or work involving known or likely exposure to 
asbestos.  His service records indicate that he was a file 
clerk.  Additionally, there is no clinical evidence showing 
the presence of asbestosis during service.  

The first post-service evidence of asbestosis is a private 
medical report from June 1987, which indicates a diagnosis of 
bilateral pleural plaques most likely caused by past asbestos 
exposure.  That diagnosis was based on a post-service history 
of asbestos exposure in the workplace, as reported by the 
veteran.  Significantly, at that time, he denied any history 
of asbestos exposure in service and it was not until after 
the filing of his claim for service connection for asbestosis 
that he reported to a health care professional that he had a 
history of service exposure to asbestos.  The history 
provided for clinical purposes shows that the veteran 
reported a work history as an electrician from 1957 to 1991, 
with frequent asbestos exposure.  Finally, the VA examiner in 
July 2004 indicated that the asbestosis was not related to 
the veteran's military service but rather was caused by 
asbestos exposure during his post-service employment as an 
electrician.  This opinion is based upon a review of the 
veteran's pertinent history and is consistent with that 
history, as recorded in the claims folder.  Therefore, the 
Board has found this opinion to be probative.

The Board has also considered the June 2004 private medical 
opinion that indicates that if the history of asbestos 
exposure that the veteran was currently claiming was 
accurate, then his exposure to asbestos while in the service 
would have contributed to the development of the asbestos-
related pleural disease seen in his later years.  For the 
reasons discussed above, the Board has concluded that the 
history of service asbestos exposure claimed by the veteran 
is inaccurate.  Accordingly, the Board has determined that 
the medical opinion linking the veteran's asbestosis to 
service exposure is of lesser probative value than the VA 
medical opinion against the claim.   

In light of these circumstances, the Board has concluded that 
service connection is not in order for the veteran's 
asbestosis.  In reaching this conclusion, the Board has 
considered the applicability of the benefit-of-the-doubt 
doctrine; however, as the preponderance of the evidence is 
against the veteran's claim, that doctrine is not applicable 
to this claim.


ORDER

Entitlement to service connection for asbestosis is denied.



	                        
____________________________________________
Shane A. Durkin
	Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


